Exhibit 2.1 EXECUTION COPY AGREEMENT AND PLAN OF MERGER BY AND AMONG INPHI CORPORATION , a Delaware corporation CATALINA ACQUISITION CORPORATION, a Delaware corporation CORTINA SYSTEMS, INC. , a Delaware corporation AND BRUCE MARGETSON , AS STOCKHOLDERS’ AGENT July 30 , 2014 TABLE OF CONTENTS Page 1. Definitions 2 2. The Merger 18 The Merger 18 Closing; Effective Time 18 Effect of the Merger 18 Certificate of Incorporation; Bylaws 18 Directors and Officers 18 Effect on Capital Stock; Target Retention Bonus Plan Participants 19 Surrender of Certificates 22 No Further Ownership Rights in Target Capital Stock 23 Lost, Stolen or Destroyed Certificates 23 Escrow Funds 24 Taking of Necessary Action; Further Action 24 Target Retention Bonus Plan Payments 24 SpinCo Shares 24 3. Representations and Warranties of Target 24 Organization, Standing and Power; Subsidiaries 25 Authority 25 Governmental Authorization 26 Financial Statements 26 Capital Structure 27 Absence of Certain Changes 29 Absence of Undisclosed Liabilities 29 Litigation 30 Intellectual Property 30 Target Products 36 Export Control for Target Products 36 Privacy; Security Measures 36 Interested Party Transactions 37 Minute Books 37 Material Contracts 37 Real Estate 38 Accounts Receivable 39 Customers and Suppliers; Adequacy of Supply 39 Employees and Consultants 39 Title to Property 40 Environmental Matters 40 Taxes 41 Employee Benefit Plans 44 Insurance 49 Compliance With Laws 49 Brokers’ and Finders’ Fee 49 International Trade Matters 50 Absence of Unlawful Payments 50 i TABLE OF CONTENTS (continued) Page Compliance with Rights of First Refusal 50 Section 2115 50 SpinCo; Spin-Off Transaction 50 4. Representations and Warranties of Acquiror and Merger Sub 51 Capitalization 51 Organization, Standing and Power 51 Authority 52 Litigation 53 Merger Sub 53 Valid Issuance; Compliance with Securities Laws 53 Cash Resources 53 SEC Reports and Financial Statements 53 5. Conduct Prior to the Effective Time 54 Conduct of Business of Target 54 Acquiror Repurchases of Stock 57 No Solicitation 57 6. Additional Agreements 57 Solicitation Statement 57 Approval of Stockholders 58 Access to Information 58 Confidentiality 59 Public Disclosure 59 Regulatory Approval; Further Assurances 59 Notification of Certain Matters 60 Cancellation of Target Options 61 Employees 61 Spin-Off Transaction 66 Expenses 66 Contract Consents 66 Contract Termination 66 Tax Matters 66 Target Cash at Closing 68 Indemnification of Officers and Directors of the Company 68 D&O Insurance 69 Securities Filings 69 Investor Questionnaires 70 Sunnyvale Lease 70 7. Conditions to the Merger 70 Conditions to Obligations of Each Party to Effect the Merger 70 Additional Conditions to the Obligations of Acquiror and Merger Sub 71 Additional Conditions to Obligations of Target 73 ii TABLE OF CONTENTS (continued) Page 8. Termination, Amendment and Waiver 74 Termination 74 Effect of Termination 75 Amendment 75 Extension; Waiver 75 9. Indemnification 75 Release of Escrow Amount 75 Indemnification by the Indemnifying Parties 76 Indemnification Claims 80 Resolution of Conflicts 81 Stockholders’ Agent 81 Actions of the Stockholders’ Agent 83 Third-Party Claims 83 Tax Effect of Indemnification Payments 83 Tax Indemnification 83 Effect of Investigation 84 General Provisions 84 Notices 84 Counterparts; Facsimile 85 Entire Agreement; Nonassignability; Parties in Interest 85 Severability 86 Remedies Cumulative 86 Governing Law; Venue 86 Rules of Construction 86 Specific Enforcement 86 Amendment; Waiver 86 Interpretation 87 Waiver of Conflicts Regarding Representation 87 iii LIST OF EXHIBITS Exhibit A Form of Escrow Agreement Exhibit B Form of Written Consent Exhibit C Form of Release and Joinder ExhibitD Form of Certificate of Merger Exhibit E Form of Letter of Transmittal Exhibit F Form of SpinCo Organizational Documents Exhibit G Form of SpinCo Asset Transfer Agreement Exhibit H-1 Form of SpinCo License Agreement Exhibit H-2 Form of SpinCo Transition Services Agreement Exhibit I Form of Registration Rights Agreement LIST OF SCHEDULES Schedule 1.1 (a) Knowledge Group Schedule 1.1(b) Pre-Closing Tax Schedule Schedule 1.1(c) Executive Officers – Retention Bonus Plan Participants Schedule Definition of the Excluded Business Schedule Contracts to be Terminated iv AGREEMENT AND PLAN OF MERGER This AGREEMENT AND PLAN OF MERGER (the “ Agreement ”) is made and entered into as of July30, 2014 by and among Inphi Corporation, a Delaware corporation (“ Acquiror ”), Catalina Acquisition Corporation, a Delaware corporation (“ Merger Sub ”) and wholly owned Subsidiary of Acquiror, Cortina Systems, Inc., a Delaware corporation (“ Target ”) and Bruce Margetson, the stockholders’ representative for Target (“ Stockholders’ Agent ”), solely in his capacity as such. RECITALS A.Target, Acquiror and Merger Sub believe it is in the best interests of their respective companies and the stockholders of their respective companies that Target and Merger Sub combine into a single company through the statutory merger of Merger Sub with and into Target (the “ Merger ”) and, in furtherance thereof, the Boards of Directors of Target and Merger Sub have approved the Merger; B.In connection with the Merger, the outstanding shares of Target Series D Preferred Stock at the Effective Time will be converted into the right to receive a portion of the Merger Consideration, and all other Target Capital Stock will be cancelled and retired, upon the terms and subject to the conditions of this Agreement; C.Acquiror, Merger Sub, Target and Stockholders’ Agent shall, together with U.S. Bank, National Association, as an escrow agent (the “ Escrow Agent ”) enter into an escrow agreement in the form attached hereto as Exhibit A (the “ Escrow Agreement ”), pursuant to which Acquiror will contribute (i) the Indemnity Escrow Amount to an Indemnity Escrow Fund on the Closing Date, (ii) the IP Escrow Amount to an IP Escrow Fund on the Closing Date, and (iii) the Commercial Escrow Amount to the Commercial Escrow Fund on the Closing Date, in each case, the release of which will be contingent upon the occurrence of certain events and the satisfaction of certain conditions as set forth in Section 9; D.Target, Acquiror and Merger Sub desire to make certain representations and warranties and other agreements in connection with the Merger; E.Prior to delivery of this Agreement, and as a condition and inducement for Acquiror’s willingness to have entered into this Agreement, ten (10) employees of Target (each of such ten employees, a “ Key Employee ”) has executed and delivered to Acquiror an employment agreement and a proprietary rights and inventions agreement with Acquiror, in each case, to become effective upon the Closing and satisfactory in form and substance to Acquiror (each a “ Key Employee Agreement ”); F.Immediately following the execution of this Agreement, in order to induce Acquiror and Merger Sub to enter into this Agreement, (i) the executive officers of Target and the members of Target’s board of directors (to the extent such individuals are stockholders in their individual capacity), along with (ii) the stockholders of Target holding (a) at least a majority of the outstanding shares of Target Capital Stock, voting together as a single class on an as-converted basis, (b) at least a majority of the outstanding shares of Target Preferred Stock, voting together as a single class on an as-converted basis, and (c) at least a majority of the outstanding shares of Target Series D Preferred Stock, voting together as a single class on an as-converted basis, shall deliver to Acquiror and executed Written Consent in the form attached hereto as ExhibitB (the “ Executed Written Consent ”) adopting, among other things, this Agreement; G.Prior to the Closing, and as a condition to the obligations of Target, Acquiror and Merger Sub to consummate the Merger, each of Target, the applicable Subsidiaries of Target, and SpinCo shall execute and deliver the Spin-Off Documentation to which it is a party, pursuant to which (i)assets and liabilities pertaining to the Excluded Business will be transferred by Target and its applicable Subsidiaries to SpinCo, and (ii)Acquiror and SpinCo shall agree on certain terms and conditions regarding the licensing of certain assets, transition services, and indemnification, all in accordance with Section6.10 and the Spin-Off Documentation (collectively, the “ Spin-Off Transaction ”); H.The parties hereto acknowledge that the Merger will be treated as a taxable sale of the Target Capital Stock for U.S. federal income tax purposes. NOW, THEREFORE, in consideration of the covenants and representations set forth herein, and for other good and valuable consideration, the parties agree as follows: 1. Definitions . As used in this Agreement, the following terms shall have the following meanings: “ 2001 Plan ” has the meaning set forth in Section3.5(a) “ 2011 Plan ” has the meaning set forth in Section3.5(a) “ 401(k) Plan ” has the meaning set forth in Section6.9(d) “ 409A Plan ” has the meaning set forth in Section3.23(k). “Accrued Employee Liabilities” has the meaning set forth in Section 6.9(b). “ Acquiror ” has the meaning set forth in the introductory paragraph. “ Acquiror Benefit Plans ” has the meaning set forth in Section6.9(f). “ Acquiror Financial Statements ” has the meaning set forth in Section4.8. “ Acquiror Indemnified Person ” and “ Acquiror Indemnified Persons ” have the meanings set forth in Section9.2(a). “ Acquiror Material Adverse Effect ” means any event, change or effect that is, or is reasonably likely to be, materially adverse to the financial condition, properties, assets, liabilities, business, operations, or results of operations of Acquiror and its Subsidiaries taken as a whole (rather than any division or business unit individually), other than any event, change or effect resulting from (i) changes in general U.S. or global economic, financial or political conditions, (ii) changes generally affecting the specific industry in which Acquiror operates or participates, (iii) any act of terrorism, war, calamity or act of God, or escalation or material worsening of any such acts of terrorism, war, calamity or act of God, (iv) changes in Applicable Law or applicable accounting regulations or principles or interpretations thereof, (v) any failure by Acquiror to meet internal or other estimates, predictions, projections, analysts’ estimates, market expectations, or forecasts, including as provided to the other party by Acquiror or any of its representatives (provided, that the facts giving rise or contributing to any such failure may be deemed to constitute, or be taken into account in determining whether there has been, an Acquiror Material Adverse Effect; provided, further, that this clause (v) shall not be construed as implying any party hereto is making any representation or warranty hereunder with regard to any such estimates, predictions, projections or forecasts), (vi) the announcement or pendency of any of the transactions contemplated by this Agreement, including the Spin-Off Transaction, or any other related transaction document or the identity of the parties, (vii)the taking of any action by Target or any of Target’s Subsidiaries, or the taking of any action by Acquiror approved in writing by Target or that are otherwise permitted under the terms of this Agreement, (viii) the failure to take any action as a result of any restrictions or prohibitions set forth in Section 5.3 and (ix) a decline in the price or trading volume of Acquiror Stock on the NYSE (provided, that the facts giving rise or contributing to any such decline may be deemed to constitute, or be taken into account in determining whether there has been, an Acquiror Material Adverse Effect). 2 “ Acquiror RSUs ” means restricted stock units of Acquiror. “ Acquiror SEC Documents ” has the meaning set forth in Section4.8. “ Acquiror Stock ” means the Common Stock, par value $0.001, of Acquiror. “ Acquiror Stock Merger Consideration ” means 5,274,625 shares of Acquiror Stock. “ Acquiror Welfare Plans ” has the meaning set forth in Section6.9(f). “ Acquisition Proposal ” has the meaning set forth in Section5.3(a). “ Affiliate ” or “ Affiliates ” with respect to any Person, any other Person directly or indirectly controlling, controlled by, or under common control with such Person provided that, for purposes of this definition, “control” (including, with correlative meanings, the terms “controlled by” and “under common control with”), as used with respect to any Person, means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of such Person, whether through the ownership of voting securities or by contract or otherwise. “ Agreement ” has the meaning set forth in the introductory paragraph. “ Antitrust Laws ” has the meaning set forth in Section6.6(c). “ Applicable Law ” means, collectively, all federal, state, provincial foreign or local statute, law, ordinance, regulation, rule, code, order, other requirement or rule of law. 3 “ Appraisal Rights Period ” means the period of time during which a Stockholder must demand appraisal of such Stockholder’s Target Common Stock as contemplated by 262 of Delaware Law. “ Average Collection Period ” means the average period of time between invoice date and collection date with respect to all invoices that have been issued during the 12 months ended June 30, 2014 by Target to Uniquest, Paltek, Flextronics Mexico, Dragon and Celestica (the “ Designated Customers ”). For the avoidance of doubt, the parties have previously agreed that the average collection period will be calculated based on the total account, including invoices for products from the Excluded Business. “ Basket ” has the meaning set forth in Section9.2(c). “ Bridge Period ” means the period between the Cutoff Date through and including the Closing Date. For the avoidance of doubt, the Bridge Period for a Friday Closing Date would begin at 12:00 a.m. California time Thursday through 11:59 p.m. California time Friday, assuming no holidays. “ Business Day ” means any day other than Saturday, Sunday or a day on which commercial banks in the State of California are required or authorized by Applicable Law to remain closed. “ Bylaws ” has the meaning set forth in Section 3.1(a). “ Calculation Date ” means June 30, 2014. “ Cap ” has the meaning set forth in Section9.2(d). “ Cash Amount ” means an amount in cash of $52,524,471 minus the amount of the unpaid Target Transaction Expenses plus Target Cash at Closing minus Target’s Indebtedness at Closing minus the Pre-Closing Tax Estimated Amount minus the aggregate amount of all Early AR Payments plus the aggregate amount of all Late AR Balances up to a maximum of $3.0 million in the aggregate (regardless of collection). “ Cash Disposition ” has the meaning set forth in Section6.15. “
